
	
		I
		111th CONGRESS
		1st Session
		H. R. 2226
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2009
			Mr. Turner (for
			 himself, Mrs. Schmidt, and
			 Mr. Boehner) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations
		
		A BILL
		To rescind certain funds.
	
	
		1.Short titleThis Act may be cited as the
			 Warren County National Debt Reduction
			 Act.
		2.PurposeThe purpose of this bill is to ensure that
			 stimulus funding, which was rejected by the Warren County Ohio Board of
			 Commissioners on March 17, 2009, because it was not needed, is returned to the
			 treasury to reduce the national debt to be inherited by future
			 generations.
		3.RescissionThere is hereby rescinded $373,000 to be
			 derived from the amount apportioned to the State of Ohio under section 5311 of
			 title 49, United States Code, and made available from division A of title XII
			 of Public Law 111–5, under the heading Federal Transit Administration,
			 Transit Assistance.
		
